Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/3/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 13, 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu et al (US 2017/0155891; hereinafter Hu).
Regarding claim 1, Figs 1, 4-6 of Hu discloses an optoelectronic module with:
a carrier (30; Fig 1A; ¶ [0040]) with a main plane of extension (Fig 1A),
a first emission region (Figs 1/5) with a plurality of emitters (11; Fig 1; ¶ [0040]) of a first type (red light emitting unit; ¶ [0040]) which are configured to emit light of at least one predeterminable first color location (¶ [0040]) during operation of the optoelectronic module,

 a third emission region (Figs 1/5) with a plurality of emitters (13; Fig 1; ¶ [0040]) of a third type (blue light emitting unit; ¶ [0040]) which are configured to emit light of at least one predeterminable third color location (¶ [0040]) during operation of the optoelectronic module, wherein
the emission regions (Figs 1/5) are arranged spaced apart (Figs 1/5) from each other on the carrier
the emitters (11/12/13; Figs 5/10) of each emission region are arranged at the nodes of a 2-dimensional lattice (Figs 5/10) and the first emission region is simple connected (Figs 1/5).

Regarding claim 2, Figs 1, 4-6 of Hu discloses the emitters (11; Fig 1; ¶ [0040]) of a first type (red light emitting unit; ¶ [0040]) in the first emission region (Fig 1) are arranged in the same way (Fig 1/6) as the emitters (12; Fig 1; ¶ [0040]) of a second type (green light emitting unit; ¶ [0040]) in the second emission region and the emitters (13; Fig 1; ¶ [0040]) of a third type (blue light emitting unit; ¶ [0040]) in the third emission region.

Regarding claim 3, Figs 1, 4-6 of Hu discloses the first emission region has at least ten emitters (11, Fig 5; ¶ [0048]) of a first type (red light emitting unit; ¶ [0040]), the 

Regarding claim 4, Figs 1, 4-6 of Hu discloses an optical element (21; Fig 1; ¶ [0040]) is arranged downstream of each of the emission regions in an emission direction (Fig 1).

Regarding claim 5, Figs 1, 4-6 of Hu discloses at least one optical element (21; Fig 1; ¶ [0040]) is arranged downstream of the optoelectronic module in an emission direction (Fig 1).

Regarding claim 6, Figs 1, 4-6 of Hu discloses each of the emission regions has a first emitter (11/12/13; Figs 1/5; ¶ [0040]) and a second emitter (11/12/13; Fig 1/5; ¶ [0040]), wherein the light emitted by the first emitters in operation is direction by the optical element (21; Fig 1; ¶ [0040]) in a different direction than the light emitted by the second emitters in operation (Fig 4; ¶ [0047]).

Regarding claim 7, Figs 1 and 5 of Hu discloses the first emitters (11/12/13; Fig 1/5; ¶ [0040]) and the second emitters (11/12/13; Fig 1/5; ¶ [0040]) each lie on a common connecting axis (Figs 1/5).



Regarding claim 9, Figs 1, 4-6 of Hu discloses the emitters (11/12/13; Fig 1/5; ¶ [0040]) of each emission region are monolithically formed with each other (Figs 1/5).

Regarding claim 10, Fig 1 of Hu discloses the emitters of each emission region are arranged separately on the carrier (30; Fig 1A; ¶ [0040]).

Regarding claim 13, Fig 1 of Hu discloses the carrier (30; Fig 1A; ¶ [0040]) has at least one of the following structures:
an integrated circuit (¶ [0040]).

Regarding claim 15, Figs 1, 4-6 of Hu discloses a display element comprising a plurality of optoelectronic modules (Fig 5) according to claim 1, wherein
the optoelectronic modules (Fig 5) are arranged side by side in the lateral direction (Fig 5) at eh nodes of regular 2-dimensional lattice on a display element carrier (30; Fig 1A; ¶ [0040]), the lateral direction being parallel (Fig 5) to the main plane of extension of the carrier (30; Fig 1A; ¶ [0040]) and
each of the emission regions has a first emitter (11/12/13; Fig 1/5; ¶ [0040]) and a second emitter (11/12/13; Fig 1/5; ¶ [0040]),
whereby the light emitted by the first emitters in operation exists the display element at a different exit angle than the light emitted by the second emitters (Fig 4).


Regarding claim 17, Figs 1 and 16 of Hu discloses in operation different perspectives of an image can be displayed, wherein the simultaneous perception of different perspectives produces a three-dimensional impression (Fig 16; ¶ [0062]).

Regarding claim 18, Figs 1, 4-6 of Hu discloses an optoelectronic module with:
a carrier (30; Fig 1A; ¶ [0040]) with a main plane of extension (Fig 1A),
a first emission region (Figs 1/5) with a plurality of emitters (11; Fig 1; ¶ [0040]) of a first type (red light emitting unit; ¶ [0040]) which are configured to emit light of at least one predeterminable first color location (¶ [0040]) during operation of the optoelectronic module,
a second emission region (Figs 1/5) with a plurality of emitters (12; Fig 1; ¶ [0040]) of a second type (green light emitting unit; ¶ [0040]) which are configured to emit light of at least one predeterminable second color location (¶ [0040]) during operation of the optoelectronic module, and
 a third emission region (Figs 1/5) with a plurality of emitters (13; Fig 1; ¶ [0040]) of a third type (blue light emitting unit; ¶ [0040]) which are configured to emit light of at least one predeterminable third color location (¶ [0040]) during operation of the optoelectronic module, wherein

an optical element (21; Fig 1; ¶ [0040]) is arranged downstream of each of the emission regions in an emission direction (Fig 1).

Regarding claim 19, Fig 1 of Hu discloses the emitters of each emission region are arranged along an at least 1-dimensional lattice (Fig 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tiwari et al (US 2017/0018538; The prior art discloses the different emitters and different emission regions)
Pickard et al (US 2013/0114242; The prior discloses the different emitters and different emission regions)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RATISHA MEHTA whose telephone number is (571)270-7473.  The examiner can normally be reached on Monday-Friday: 9:00am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos Feliciano can be reached on 571-272-5134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/RATISHA MEHTA/Primary Examiner, Art Unit 2895